          Case 1:19-cv-04960-AT Document 68 Filed 08/13/20 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


S.P.S. ex rel. SHORT, et al.,                   :
                                                :
       Plaintiffs,                              :          CIVIL ACTION NO.
                                                :          1:19-cv-4960-AT
v.                                              :
                                                :
BRAD RAFFENSPERGER, et al.,                     :
                                                :
       Defendants.                              :

                                           ORDER

       This case challenging the constitutionality of Georgia’s ballot order statute

is before the Court on Plaintiffs’ Motion for Preliminary Injunction [Doc. 22] and

Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint [Doc. 37].

       The law at issue here, O.C.G.A. § 21-2-285(c), 1 requires that candidates

who share the same party affiliation as the most recently elected Governor to be

listed first on the ballot in every partisan race in the State’s general elections.

Plaintiffs contend that candidates listed first in a race on the ballot receive an

electoral benefit solely due to their ballot priority position as a result of a

phenomenon known as the “primacy effect” that gives first-listed candidates a

meaningful and arbitrary advantage over all of their opponents. (Am. Compl. ¶

3.) The individual voters and political party organizations who are Plaintiffs in

this case brought claims under the First and Fourteenth Amendments, asserting

1The relevant portion of the statute requires that candidates must be listed “in the descending
order of the totals of votes cast for candidates of the political parties for Governor at the last
gubernatorial election.” O.C.G.A.§ 21-2-285(c).
         Case 1:19-cv-04960-AT Document 68 Filed 08/13/20 Page 2 of 9



that Georgia’s ballot order statute injures Plaintiffs, their constituencies, and the

candidates they support, by: (i) treating them differently from the similarly-

situated Republican Party and its candidates and voters, solely because a

Republican won the last gubernatorial election; and (ii) diluting the vote of

Democratic voters relative to that of voters who cast ballots for Republican

candidates solely due to their first position on the ballot. (Id. ¶¶ 6, 15, 47-48.)

      Plaintiffs have moved for a preliminary injunction that prohibits

Defendants from enforcing the ballot order statute in the November 2020 general

election and beyond. (Mot. for Prelim. Inj., Doc. 23 at 7.) They also request that

the Court require that Georgia use a non-discriminatory system giving similarly

situated major-party candidates an equal opportunity to be listed first. (Id.) In

support of their request for relief, Plaintiffs rely on the expert opinions of two

Stanford University political scientists, Dr. Jonathan Rodden, PhD, and Dr. Jon

A. Krosnick.    According to his study of Georgia elections from 1990 to the

present, and the “the relative disadvantage . . . experienced by the party that is

consistently listed second on the ballot during each period,” Dr. Rodden found

that “on average,” Republicans have enjoyed a 4.2 percentage point advantage in

Georgia as a result of being listed first on the ballot in all elections since 2004.

(Ex. A to Pls.’ Mot. for Prelim. Inj., Doc. 24-2 at 4-6) (emphasis in original). Dr.

Krosnick opines that “[l]isting a candidate’s name first on the ballot almost

always accords that person an advantage in gaining votes, called a ‘primacy

effect,’” and that “[b]ecause primacy effects have been found virtually everywhere


                                           2
         Case 1:19-cv-04960-AT Document 68 Filed 08/13/20 Page 3 of 9



that candidate name order effects have been studied, it is extremely likely that

primacy effects have occurred and will occur in Georgia.” (Ex. B to Pls.’ Mot. for

Prelim. Inj., Doc. 24-3 at 3.) Dr. Krosnick’s opinions are based on extensive

literature regarding primacy effect in elections and his review of the “results of

studies conducted during the last 70 years, testing whether the order of names on

a ballot influenced election outcomes in America and abroad.” (Id. at 3-4), (id. at

11) (explaining that by “concatenating” the results of a large number of elections

in which name order was not varied, “a researcher can assess whether candidates

listed early received more votes on average than did candidates listed later”).

      Days before Plaintiffs filed their Motion for Preliminary Injunction in this

case, a federal district court in Florida issued a permanent injunction prohibiting

the state of Florida from continuing to implement its nearly identical ballot order

statute, finding it “systematically awards a material advantage to candidates

affiliated with the political party of . . . [the] last-elected governor solely on the

basis of their party affiliation,” in violation of the First and Fourteenth

Amendments. Jacobson v. Lee, 411 F. Supp. 3d 1249, 1275 (N.D. Fla. 2019),

vacated and remanded sub nom. Jacobson v. Florida Sec’y of State, 957 F.3d

1193 (11th Cir. 2020). Citing the expert opinions of Dr. Rodden and Dr. Krosnick,

the court found that the Jacobson plaintiffs had “proven the candidate listed first

in their respective office block in Florida elections receives, on average, a five-

percentage-point advantage over their competitors for that office by virtue of

being the first-listed candidate.” Id. (emphasis added).


                                          3
          Case 1:19-cv-04960-AT Document 68 Filed 08/13/20 Page 4 of 9



       Five months later, the Eleventh Circuit vacated the district court’s

judgment in Jacobson. Jacobson v. Florida Sec’y of State, 957 F.3d 1193, 1212

(11th Cir. 2020). In essence, the Eleventh Circuit found that the plaintiff’s alleged

injury of vote dilution was “legally insufficient to establish Article III standing.”

Id. at 1203.      The Court held that “absent any evidence of vote dilution or

nullification, a citizen is not injured by the simple fact that a candidate for whom

she votes loses or stands to lose an election.” Id. at 1202 (citing Berg v. Obama,

586 F.3d 234, 240 (3d Cir. 2009) and Becker v. Fed. Election Comm’n, 230 F.3d

381, 390 (1st Cir. 2000)).

       Drawing on a comparison to the Supreme Court’s analysis of whether

voters had standing to challenge a partisan gerrymander 2 based on the dilution of

their votes in Gill v. Whitford, the Eleventh Circuit concluded that the evidence

the plaintiff offered was insufficient to prove that the ballot statute will injure her

by diluting her vote relative to the votes of Republicans. Id. at 1203 (discussing

Gill v. Whitford, 138 S. Ct. 1916, 1929–31 (2018)). In Gill, the voters’ theory of

injury was that the partisan gerrymander caused their votes to “carry less weight”

than they would “in another, hypothetical district” that had not been

intentionally designed to discount their vote. 138 S. Ct. at 1931. The Supreme

Court noted that instead of offering evidence that they lived in a gerrymandered

district, which could have shown “disadvantage to themselves as individuals,” id.


2 Partisan gerrymandering operates by placing voters of one party “in legislative districts
deliberately designed to ‘waste’ their votes in elections where their chosen candidates will win in
landslides (packing) or are destined to lose by closer margins (cracking).” 138 S. Ct at 1930.

                                                4
         Case 1:19-cv-04960-AT Document 68 Filed 08/13/20 Page 5 of 9



at 1930 (internal quotation marks omitted), the voters rested their case on a

“theory of statewide injury to Wisconsin Democrats,” id. at 1932. According to

the Eleventh Circuit in Jacobson,

      To prove partisan vote dilution, the voters in Gill relied on an
      “average measure” of “partisan asymmetry” that compared the
      “statewide sum of one party’s wasted votes” to “the statewide sum of
      the other party’s wasted votes.” The Supreme Court held that this
      average measure of the partisan effects of a gerrymander was
      insufficient to establish the voters’ standing because it did not
      “address the effect that a gerrymander has on the votes of particular
      citizens.” It instead “measure[d] something else entirely: the effect
      that a gerrymander has on the fortunes of political parties.”

957 F.3d at 1203 (quoting Gil, 138 S. Ct. at 1932-33) (internal citations omitted).

      In the Eleventh Circuit’s view, the voters in Jacobson similarly relied on “a

statewide average measure of the primacy effect in Florida elections to prove the

injury of partisan vote dilution.” Id. The experts testified that candidates who

appear first on the ballot in Florida receive an average primacy effect vote of

about five percent, but “acknowledged that this average measure tells us nothing

about the existence or size of the primacy effect in any given election.” Id. (“Dr.

Krosnick agreed that his analysis did not “mean that every Republican candidate

receive[s] a [five] percent advantage by being listed first.” As he explained, the

primacy effect will be larger in some races and smaller in others.”). Because the

plaintiffs relied “solely on an average measure of the primacy effect,” the

Jacobson reasoned that a court could not “know how often the primacy effect is

zero and how often it is much greater than five percent,” and that “[a]ny

estimates [the court] might make about the variance in the primacy effect across


                                         5
         Case 1:19-cv-04960-AT Document 68 Filed 08/13/20 Page 6 of 9



races would be pure speculation.” Id. Consequently, the Eleventh Circuit ruled

that the average measure of partisan advantage on which the plaintiff relied was

insufficient to prove that her individual vote will be diluted:

      “We need not doubt [Jacobson’s] math” to reach this conclusion. The
      reason her calculations cannot establish standing is that they “are an
      average measure.” “They do not address the effect” that ballot order
      and the primacy effect have “on the votes of particular citizens” in
      any given election. Instead, like the average measures at issue in Gill,
      Jacobson’s calculations “measure something else entirely: the effect
      that [ballot order and the primacy effect have] on the fortunes of
      political parties” across many elections. And complaints about that
      effect are based on nothing more than “generalized partisan
      preferences,” which federal courts are “not responsible for
      vindicating.”

      Much like the average measure of wasted votes in Gill, the average
      measure of the primacy effect treats all elections “as
      indistinguishable, even though their individual situations are quite
      different.” In low-information races between Democrats and
      Republicans, the primacy effect may be quite pronounced. But in an
      especially competitive, high-information race, the primacy effect
      may be negligible or nonexistent. Likewise, some races in
      noncompetitive districts may have no Republican candidates on the
      ballot at all and, hence, no primacy effect. An average measure of the
      primacy effect across all elections cannot tell us whether ballot order
      has diluted or will dilute Jacobson’s or any other citizen’s vote in any
      particular election. See id. (explaining that statewide average
      measures of partisan advantage were incapable of distinguishing
      between the effects of a gerrymander on one citizen as opposed to
      another).

      Jacobson and the other voters failed to prove that they have suffered
      or will suffer partisan vote dilution in any particular election. As in
      Gill, this lawsuit presents a dispute “about group political interests,
      not individual legal rights.” The “generalized partisan preferences”
      on which the voters rely cannot provide an injury in fact sufficient
      for Article III standing.

Id. at 1204 (quoting Gill, 138 S. Ct. at 1933) (internal citations omitted).



                                          6
         Case 1:19-cv-04960-AT Document 68 Filed 08/13/20 Page 7 of 9



      The Court appreciates the significance of the constitutional issues raised in

this election case as well as the potential electoral reverberations of the

challenged ballot party priority rule. And the types of constitutional claims as to

legally established competitive disadvantages raised by Plaintiffs have received

more favorable treatment in some other courts. See, e.g., Nelson v. Warner, Civ.

Act. No. 3:19-0898, 2020 WL 4004224, at *3 (S.D.W. Va. July 15, 2020)

(distinguishing Jacobson and finding plaintiffs had standing to challenge

constitutionality of ballot order statute because it will harm the electoral

prospects of specific Democratic candidates running in the November general

election); Green Party of Tennessee v. Hargett, 767 F.3d 533, 539 (6th Cir. 2014)

(holding that political party plaintiff had standing to bring challenge of the state’s

preferential ballot-ordering statute as impermissibly discriminating against

minor political parties in violation of the First and Fourteenth Amendments

because “the plaintiffs have participated in Tennessee’s electoral politics in

various ways, including by backing candidates listed as independents on the

state’s ballots” and “[t]hese independent candidates, it bears noting, were

affected by the ballot-ordering statute”); McLain v. Meier, 637 F.2d 1159, 1166-67

(8th Cir. 1980) (invalidating statute that reserved the first position on the ballot

for the party that received the most votes in the last congressional election

because it “burden[ed] the fundamental right to vote possessed by supporters of

the last-listed candidates, in violation of the fourteenth amendment”);

Sangmeister v. Woodard, 565 F.2d 460, 465 (7th Cir. 1977) (“[T]he trial court’s


                                          7
          Case 1:19-cv-04960-AT Document 68 Filed 08/13/20 Page 8 of 9



conclusion that ‘top placement on the ballot would be an advantage to the

plaintiff’ is supported by substantial evidence.”); Nat. Law. Party v. Fed. Election

Comm’n, 111 F. Supp. 2d 33, 44 (D.D.C. 2000) (collecting cases relative to grant

of competitive advantage issue).

        However, the Eleventh Circuit’s decision in Jacobson legally binds this

Court. As Jacobson found that Plaintiffs’ alleged injury of vote dilution based on

an average measure of partisan advantage is legally insufficient to establish

standing to challenge the constitutionality of the ballot order statute, this Court

cannot rule otherwise at this juncture, absent the Eleventh Circuit’s modification

of its ruling in Jacobson 3 or additional distinguishing or supplemental evidence

having been alleged and introduced in the instant case. For this reason, the Court

cannot find that Plaintiffs have demonstrated a substantial likelihood of success

on the merits of their claims to support the imposition of extraordinary injunctive

relief on the current record at this juncture.

       Accordingly, the Court DENIES Plaintiffs’ Motion for Preliminary

Injunction [Doc. 22] without prejudice. 4 As Plaintiffs have indicated their request

to amend the Complaint in the event the Court views the allegations as

insufficient in any respect to establish standing, 5 the Court DENIES Defendants’


3 The plaintiffs in Jacobson filed a petition for rehearing en banc in the Eleventh Circuit on May
20, 2020. The petition remains pending before the Court as of the date of this Order. The
parties are additionally DIRECTED to file a notice on the docket notifying Court of the
Eleventh Circuit’s disposition of the petition.
4 Plaintiffs may directly appeal this Order to the Eleventh Circuit. See 28 U.S.C. § 1292(a)(1)

(providing that the courts of appeals shall have jurisdiction of appeals from interlocutory orders
of the district courts refusing injunctions”).
5 Plaintiffs' Supplemental Brief (Doc. 57.)



                                                8
         Case 1:19-cv-04960-AT Document 68 Filed 08/13/20 Page 9 of 9



Motion to Dismiss [Doc. 37] without prejudice and GRANTS Plaintiffs LEAVE

TO AMEND their Complaint with allegations sufficient to establish the type of

harm required by the Eleventh Circuit in Jacobson. To the extent Plaintiffs seek

to renew their request for relief in advance of the November election based on

supplemental evidence, the Court notes that timing is critical, especially given

the timeline for ballot preparation and the Supreme Court’s recent trend of

orders forestalling any relief on the eve of an election. But the concerns raised by

Plaintiffs here will persist beyond this election cycle, unless the panel’s decision

in Jacobson is the last word on this issue or alternately, there are no

distinguishing factual circumstances in reality that separate this case from

Jacobson.

      IT IS SO ORDERED this 13th day of August, 2020.



                                      ___________________________
                                      AMY TOTENBERG
                                      UNITED STATES DISTRICT JUDGE




                                         9
